DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/304,770 filed 06/25/2021 in which claims 1-30 are presented for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, 11, 13-17, 20-24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froberg et al (US 2018/0295631 A1).

Regarding claim 1, Froberg teaches a method of wireless communication performed by a user equipment (UE) (Froberg: Fig. 2:12), comprising: 
receiving, from a base station, downlink control information (DCI) that indicates one or more configurations for: a set of downlink resources for downlink-only communication, a set of uplink resources for uplink-only communication, or a set of downlink resources and a set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098] DCI indicating joint DL-UL configuration); and 
communicating, with the base station, based at least in part on the one or more configurations indicated by the DCI (Froberg: Figs. 2-4; [0098], base station communicating with WD/UE based on DCI).

Regarding claim 9, Froberg teaches a method of wireless communication performed by a base station (Froberg: Fig. 2:10), comprising: 
transmitting, to a user equipment (UE), downlink control information (DCI) that indicates one or more configurations for: a set of downlink resources for downlink-only communication, a set of uplink resources for uplink-only communication, or a set of downlink resources and a set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098] DCI indicating joint DL-UL configuration); and 
communicating, with the UE, based at least in part on the one or more configurations indicated by the DCI (Froberg: Figs. 2-4; [0098], base station communicating with WD/UE based on DCI).

Regarding claim 17, Froberg teaches a user equipment (UE) for wireless communication (Froberg: Fig. 2:12), comprising: a memory; and one or more processors, coupled to the memory, configured to: 
receive, from a base station, downlink control information (DCI) that indicates one or more configurations for: a set of downlink resources for downlink-only communication, a set of uplink resources for uplink-only communication, or a set of downlink resources and a set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098] DCI indicating joint DL-UL configuration); and 
communicate, with the base station, based at least in part on the one or more configurations indicated by the DCI (Froberg: Figs. 2-4; [0098], base station communicating with WD/UE based on DCI).  

Regarding claim 24, Froberg teaches a base station for wireless communication (Froberg: Fig. 2:10), comprising: a memory; and one or more processors, coupled to the memory, configured to: 
transmit, to a user equipment (UE), downlink control information (DCI) that indicates one or more configurations for: a set of downlink resources for downlink-only communication, a set of uplink resources for uplink-only communication, or a set of downlink resources and a set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098] DCI indicating joint DL-UL configuration); and 
communicate, with the UE, based at least in part on the one or more configurations indicated by the DCI (Froberg: Figs. 2-4; [0098], base station communicating with WD/UE based on DCI).  


Regarding claims 3 and 11, Froberg teaches wherein the DCI indicates one or more index values associated with the one or more configurations (Froberg: [0098], [0102]-[0102], DCI comprising index of precoders used for UL/DL communications).
  
Regarding claims 5, 13, 20 and 27, Froberg teaches wherein the DCI separately indicates configurations for the set of downlink resources and the set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098]). 
 
Regarding claims 6, 14, 21 and 28, Froberg teaches wherein the DCI jointly indicates configurations for the set of downlink resources and the set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098]).  

Regarding claims 7, 15, 22 and 29, Froberg teaches wherein the DCI, or the one or more configurations, indicate a quantity of occasions of the set of downlink resources for downlink-only communication, a quantity of occasions of the set of uplink resources for uplink-only 0097-194028206894 communication, or a quantity of occasions of the set of downlink resources and the set of uplink resources for joint downlink and uplink communication (Froberg: [0097]-[0098], DCI indicating grant/occasions).  

Regarding claims 8, 16, 23 and 30, Froberg teaches wherein the DCI indicates an update to one or more parameters of the one or more configurations (Froberg: [0058], [0097]-[0098] DCI indicating the set of precoders that are updated by the base station based on channel conditions).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 12, 18, 19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Froberg et al (US 2018/0295631 A1) in view of Lin et al (US 2021/0160879 A1).

Regarding claims 2, 10, 18 and 25, Froberg does not explicitly disclose wherein the one or more configurations comprise one or more semi-persistent scheduling configurations, one or more configured grants, or a combination thereof.  
	Lin teaches wherein the one or more configurations comprise one or more semi-persistent scheduling configurations, one or more configured grants, or a combination thereof (Lin: [0088], [0112]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Froberg wherein the one or more configurations comprise one or more semi-persistent scheduling configurations, one or more configured grants, or a combination thereof. As disclosed by Lin to provide (Lin: Abstract).

Regarding claims 4, 12, 19 and 26, Froberg in view of Lin teaches herein the DCI is a group-common DCI for multiple UEs (Lin: [0088], [0112], [0153] for example).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478